DETAILED ACTION
“Metal Chips Compactor”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to claim 1 of the instant invention has been identified as Finden (US 5,001,975). As detailed in the Non-Final Office Action (mailed 11/27/020) 
Finden discloses: an apparatus (fig. 1) for compacting metal chips (Examiner notes that while this intended use limitation is not specifically disclosed in the invention of Finden, Finden is capable of compacting metal containers - col. 7, lines 46-52 - and is therefore capable of compacting metal chips) comprising: 
- a power screw (41; fig. 3A) for compacting the metal chips (col. 8, lines 41-46); 
- a compactor cylinder (36, fig. 1) adapted to receive the power screw (41; col. 5, lines 55-61); wherein the compactor cylinder (36) receives metal chips (“preliminary compacted charge of garbage”) from a first end (15, fig. 3A; col. 8, lines 23-25);
- a worm gear (40) for rotating and moving the power screw (41) from a 
- a motor (38); 
- a worm gear drive (39) adapted to be powered by the motor (38) and to be connected to the worm gear (40) for rotating the worm gear when the motor is in operation (col. 5, ln. 57-61);
- a sensor (col. 7, lines 27-39)
- a microcontroller (C, fig. 1 & fig. 4) adapted to be connected to the motor (38; col. 7, lines 32-39) and to the sensor (col. 7, lines 27-32);
wherein movements of the power screw (41) facilitate compaction of the metal chips (col. 8, lines 40-46); and
compacted metal chips are pushed by the power screw (41) toward the base plate (annotated) of the apparatus and ejected outside the apparatus using an injector block (46, fig. 3B/3C; col. 9, lines 9-16).
Finden does not specify: 
that the “worm gear drive” comprises a worm screw; 
that the apparatus comprises two support gear plates for supporting the worm gear and helping to retain the worm gear in place for efficient operation, and a fixer plate for providing a base support for the two support gear plates at one end of the support gear plates, wherein the support gear plates are screwed or welded to the fixer plate at one end 
that the apparatus comprises: a sensor for continuously measuring a velocity of the power screw; and wherein the microcontroller is adapted to power the motor for rotation for continuing a compaction process as long as the velocity of the power screw is above a given velocity threshold and to stop powering the motor when the velocity reaches said given velocity threshold during the compaction process.
wherein a pneumatic device attached to the injector block pushes the injector block outwardly for ejecting the compacted metal chips outside the compactor cylinder.              
that the power screw exerts a downward compressive force towards the base plate. 
While many of these features are disclosed by Gopinath (NPL titled: “Design of a Power Screw”); Holmen et al (US 6,571,695; hereafter Holmen); Boster (US 5,137,489); and Hansen (US 3,168,033), as applied in the Non-Final Office Action (mailed 11/27/020). Applicants argument (in the response filed 02/25/2021) that none of these references teach nor render obvious the newly recited limitation “the apparatus comprises two support gear plates for supporting the worm gear and helping to retain the worm gear in place for efficient operation, and a fixer plate for providing a base support for the two support gear plates at one end of the support gear plates, wherein the support gear plates are screwed or welded to the fixer plate at one end and screwed or welded to the top plate at another end” has been found persuasive. 
The Office has concluded that the invention of claim 1 would not have been two support gear plates for supporting the worm gear and helping to retain the worm gear in place for efficient operation, and a fixer plate for providing a base support for the two support gear plates at one end of the support gear plates, wherein the support gear plates are screwed or welded to the fixer plate at one end and screwed or welded to the top plate at another end which are not found in any of the prior art of record. These extensive modifications of Finden would not have been undertaken by one of ordinary skill in the art absent impermissible hindsight upon review of the present disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Katie L. Parr/Examiner, Art Unit 3725       

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725